DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 October 2020 has been entered.

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 23 October 2020.  Claims 4, 5, 7 and 9-17 are currently pending, of which claims 4, 11 and 12 are currently amended and claims 16 and 17 are new.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 7 recites the limitations "the vessel purge subsystem" and “the first purge gas”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 4, 5, 7, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0346050 to Sakaida et al. (Sakaida) in view of US Patent Application Publication No. 2014/0166476 to Abraham et al. (Abraham) and further in view of US Patent Application Publication No. 2006/0144699 to Klocke (Klocke).  
As to claim 4, Sakaida teaches an ionic liquid bath plating system comprising a non-aqueous plating solution, a gas-purged plating cell (1) including a cell vessel having an upper vessel opening, a lid positionable over the upper vessel opening to sealing enclosure the cell vessel, the vessel forming a plating chamber containing the non-aqueous plating solution and a vessel headspace, a reservoir tank (22) that includes the non-aqueous plating solution, and a flow circuit fluidly coupling the gas-purged reservoir tank (22) to the gas-purged plating cell (1) in a manner enabling the exchange of the non-aqueous plating solution between the plating solution reservoir and the plating solution bath during operation of the ionic liquid bath plating system (Paragraphs 0062, 0065, 0068 and 0069; Figures 1 and 2).  Sakaida fails to specifically teach that the plating cell is provided as an array; however, the duplication of part is not patentably significant (MPEP 2144.04 VI B), this would have been particularly obvious in order to allow for the plating of multiple components at once.  
However, Sakaida does render obvious how an array of cells would be connected to the reservoir tank for replenishment.  However, Abraham also discusses a plurality of gas-purged plating cells in combination with an electrolyte reservoir and teaches that the cells (1555) should be connected to a common reservoir (1551) (Paragraphs 0101-0104; Figure 16).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to connect the flow circuit of Sakaida so that the array of cells is connected to the reservoir with the expectation of effectively forming the plating apparats for simultaneously plating multiple components as taught by Abraham.  
However, the combination fails to further teach that the reservoir tank is gas purged.  However, Sakaida specifically teaches that the gas purge is utilize for oxygen and/or water contaminant management (Paragraph 0068).  However, Klocke also discusses electrolytic plating and teaches that by providing the electrolyte reservoir with a gas flow over the surface water management can be achieved, thus a headspace and gas-purge system (Paragraph 0060-0063; Figure 6).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the reservoir of Sakaida with a gas purge system and headspace as in Klocke in order to allow for addition contaminant water management in the reservoir as taught by Klocke.
As to claim 5, the combination of Sakaida, Abraham and Klocke teaches the apparatus of claim 4.  Abraham further teaches that the cell volumes are smaller than the reservoir volume (Figure 16).
As to claim 7, the combination of Sakaida, Abraham and Klocke teaches the apparatus of claim 4.  The purge subsystem of the combination is capable of injecting any number of purge gases into the vessel headspaces, including in an ultra-dry state containing less than 0.1% moisture, by volume (MPEP 2114).
As to claim 11, the combination of Sakaida, Abraham and Klocke teaches the apparatus of claim 4.  As discussed above, Sakaida teaches that the cell vessels of the combination are gas purged, and thus comprise a vessel purge subsystem configured to selectively direct a first purge gas into the cell vessels to expel moisture-containing air form the vessel headspaces.  Furthermore, Sakaida specifically teaches that this gas comprises, for example, argon (Paragraphs 0068 and 0069; Figure 1).  As discussed above, Klocke teaches that the reservoir tank is also gas purged, with for example nitrogen (Paragraph 0052).  However, the combination fails to further teach that the apparatus comprises a gas trap fluidly coupled between the cell array and the reservoir tank for deterring the flow of the first purge gas into the reservoir tank headspace.  
However, Abraham further teaches that gas flowing through electrolyte circulation lines cause problematic gas bubbles and foam and teaches that this can be mitigated with the provision of a gas trap, degasser, in the electrolyte line (Abstract; Paragraph 0101; Figure 16).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide a degasser, gas trap, in the electrolyte line of Sakaida in order to mitigate issues with gas flowing within the electrolyte lines as taught by Abraham.  Abraham specifically teaches that this degasser is upstream of the cell array and thus not specifically configured to remove gas downstream from the reservoir; however, it would have been obvious to one of ordinary skill in the art at the time of filing to add additional gas traps along additional portions of the flow circuit, including downstream the cell and thus between the cell and reservoir in order to further air in elimination of problematic gas bubbles in the flowing electrolyte.    
As to claim 14, the combination of Sakaida, Abraham and Klocke teaches the apparatus of claim 4.  Sakaida further teaches that the cell vessels have a first end (top) opposite a second end (bottom), with the upper vessel openings at the first end and an injection port at the second end (Figures 1 and 2).
As to claim 15, the combination of Sakaida, Abraham and Klocke teaches the apparatus of claim 14.  Sakaida further teaches that the cell vessels are fluidly coupled to a return flow passage proximate the upper vessel openings (Figures 1 and 2).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sakaida, Abraham and Klocke as applied to claim 4 above, and further in view of US Patent No. 6,254,756 to Maricocchi et al. (Maricocchi).
As to claim 9, the combination of Sakaida, Abraham and Klocke teaches the apparatus of claim 4.  However, Sakaida fails to teach a purged plating system with a pair of anodes adapted for plating rotor blade pieces; instead contemplating a drum plating application.  However, Maricocchi teaches the desirability of plating rotor blade pieces (Column 2, Lines 20-30; Figure 5) and therefore it would have been obvious to one of ordinary skill in the art to modify the plating cells of Sakaida to receive rotor blades in order to allow for the beneficial water management gas purge arrangement of Sakaida to be utilized for the improved production of rotor blades.  Maricocchi teaches that the rotor blades pieces, comprising opposing suction and pressure sides, are placed in a vessel with an anode on either side, sized and shaped to be “adjacent” and in “close proximity” to the opposing and suction sides respectively (Column 2, Lines 20-30; Figure 5).  

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sakaida, Abraham and Klocke as applied to claim 4 above, further in view of Maricocchi and further in view of US Patent Application Publication to Uzoh et al. (Uzoh).  
As to claims 10 and 13, the combination of Sakaida, Abraham and Klocke teaches the apparatus of claim 4.  However, Sakaida fails to teach a purged plating system adapted for plating multiple airfoils; instead contemplating only a drum plating application.  However, Maricocchi teaches the desirability of plating rotor blade pieces (Column 2, Lines 20-30; Figure 5) and therefore it would have been obvious to one of ordinary skill in the art to modify the plating cells of Sakaida to receive rotor blades in order to allow for the beneficial water management gas purge arrangement of Sakaida to be utilized for the improved production of rotor blades.  Maricocchi further teaches that one vessel is adapted to plate two airfoils and comprises a pair of anodes, sized and shaped to be “adjacent” and in “close proximity” to the opposing and suction sides respectively (Column 2, Lines 20-30; Figure 5).  Thus an apparatus comprising a second multi-airfoil plating anode configured to be positioned within the cell vessels. 
However, the combination further fails to teach that the anodes are configured with an anode body having a centerline and multiple anode fingers extending from the anode body and twisted about the centerline in a first direction.  However, Uzoh also discusses electrolytic plating and teaches that plating can be improved vie rigorous stirring by providing the anode as a rotating anode with an anode body having a centerline and with multiple anode fingers extending from the anode body and twisted about the venter line in a first direction (Abstract; Paragraphs 0033 and 0035; Figures 3 and 4A).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the anodes of the combination with an anode formed of an anode body having a centerline and multiple anode fingers extending from the anode body and twisted about the centerline in a first direction order to improve the plating via stirring as taught by Uzoh.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sakaida, Abraham and Klocke as applied to claim 11 above, and further in view of US Patent Application Publication No. 2018/0230616 to Groechel et al. (Groechel).
As to claim 12, the combination of Sakaida, Abraham and Klocke teaches the apparatus of claim 11.  However, Sakaida is silent as to specifically teach an actual formation of the structure of the vessel purge subsystem.  However, Groechel also teaches non-aqueous gas purged aluminum electroplating (Abstract) and teaches that an effective means for supplying the purge gas to the bottom of the vessel (112) is via provision of the vessel purge subsystem coupled via a pipe (118) to the lid (115) (Paragraphs 0015-0017; Figure 1).

Allowable Subject Matter
Claim 16 and 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   The reason for the indication of allowable subject matter is the inclusion of the limitations relating to the formation of the anode with projections which twist about a center and are configured so as to be capable of interleaving with a plurality of blades spaced apart about a perimeter of a turbomachine component.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CIEL P Contreras/Primary Examiner, Art Unit 1794